DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendments filed 8/11/2022. Claims 1-3 and 5-16 are pending and considered below.

Response to Arguments
Claims 11 -14 were rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception. Applicant argued that claims 11-14 are directed to methods for controlling a surgical robotic system, a complex manufactured industrial apparatus, and recite meaningful limitations. However, the claim limitations merely require transmitting control signals. Examiner suggests amending independent claim 11 to include the claim limitation “driving the motor based on the positional error and the first position information” in order to positively recite a control function. Examiner suggests amending independent claim 14 to include the claim limitation “moving the drive motor the predetermined distance in the first direction of movement” in order to positively recite a control function.
Claims 1-16 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diolaiti et al. (US-2007/0287992-A1). Applicant argued that the only positional error correction disclosed in Diolaiti is with respect to input command and joint position, rather than between motor position and joint position. Examiner disagrees. Diolaiti discloses a control system configured to compensate for non-ideal actuator-to-joint linkage characteristics in a medical robotic system. FIG. 5 of Diolaiti discloses encoders (524,534) coupled to actuators/motors (523,533) to sense the rotation angles of the rotors. The encoders provide feedback to the proximal controllers (522,532). FIG. 5 of Diolaiti also discloses distal joint sensors (526,536) coupled to distal joints (334,544) to sense the bend angles of the distal joints. The distal joint sensors provide feedback to the distal controllers (521,531). The distal controllers provide input to the proximal controllers. (See, paragraphs [0052-0053] and [0057]). Diolaiti discloses using feedback from motor encoders and distal joint sensors to calculate control signals for a motor driving a robotic arm. Amended claims 1-3 and 5-16 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diolaiti for the reasons given below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“transmission component” is a drive shaft, spindle, cables, flange, and cylindrical member, as disclosed in applicant’s specification, paragraph [0050] (PGPub), and FIG. 5, first drive shaft-330, first spindle-332, first cable-334, second cable-336, rotation flange-338, and cylindrical member-340.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 -14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 11-13, step 1 analysis, the subject matter of claims 11-13 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 11-13 are directed to a method.
Claims 11-13 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 11-13 are directed to a method for calculating a first direction and a first velocity of a member. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass an engineer calculating direction and velocity of motion from sensor readings. Thus, the claims recite a mental process. Examiner suggests including the claim limitation “driving the motor based on the positional error and the first position information” in order to positively recite a control function.
Claim 12 includes the further limitation of calculating a second direction and a second velocity of the member, and comparing the first direction to the second direction. These limitations are simple processes that, under the broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim encompasses an engineer calculating first and second direction and velocity of motion from sensor readings, and then comparing the calculated directions. Thus, the claim recites a mental process.
Claims 11-13 include the revised step 2A, prong two, additional elements of receiving first position information, receiving motor position information, and transmitting control signals. Receiving first position information and motor position information amounts to mere data gathering, which is a form of insignificant extra-solution activity. Transmitting control signals is insignificant post-solution activity. Claims 11-13 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 11-13 generally link the use of the abstract idea to a particular technological environment or field of use (robotic surgical systems). 
Claim 12 includes the further limitation of receiving second position information. Receiving second position information amounts to mere data gathering, which is a form of insignificant extra-solution activity. Claim 12 does not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claim 12 generally links the use of the abstract idea to a particular technological environment or field of use (robotic surgical systems). 
Claims 11-13 include the step 2B additional elements of a joint encoder, a motor encoder, and a drive motor. Applicant’s specification does not provide any indication that the joint encoder, motor encoder, and the drive motor are anything other than conventional encoders and drive motors. Providing position information is a well-understood, routine and conventional function when claimed using a generic encoder. Moving a joint is a well-understood, routine and conventional function when claimed using a generic motor. Encoders and motors are widely prevalent and in common use in robotic surgical systems. Encoders and motors are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the robotic surgical system industry. Therefore, claims 11-13 are rejected under 35 U.S.C. 101.
Regarding claims 14-16, step 1 analysis, the subject matter of claims 14-16 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 14-16 are directed to a method.
Claims 14-16 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 14-16 are directed to a method for calculating a first and second direction of movement of a member, and comparing the first direction of movement to the second direction of movement. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass an engineer calculating a first and second direction of movement from sensor readings, and then comparing the calculated directions. Thus, the claims recite a mental process. Examiner suggests including the claim limitation “moving the drive motor the predetermined distance in the first direction of movement” in order to positively recite a control function.
Claims 14-16 include the revised step 2A, prong two, additional elements of receiving first and second position information, receiving motor position information, and transmitting control signals. Receiving first and second position information and receiving motor position information amounts to mere data gathering, which is a form of insignificant extra-solution activity. Transmitting control signals is insignificant post-solution activity. Claim 14 does not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claim 14 generally links the use of the abstract idea to a particular technological environment or field of use (robotic surgical systems). 
Claims 15-16 include the further limitation of rotating the drive motor. This additional element provides a revised step 2A, prong two, practical application. Therefore, claims 15-16 are not rejected under 35 U.S.C. 101.
Claim 14 includes the step 2B additional elements of a joint encoder, a motor encoder, and a drive motor. Applicant’s specification does not provide any indication that the joint encoder, the motor encoder, and the drive motor are anything other than conventional encoders and drive motors. Providing position information is a well-understood, routine and conventional function when claimed using a generic encoder. Moving a joint is a well-understood, routine and conventional function when claimed using a generic motor. Encoders and motors are widely prevalent and in common use in robotic surgical systems. Encoders and motors are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the robotic surgical system industry. Therefore, claim 14 is rejected under 35 U.S.C. 101.
See, the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diolaiti et al. (US-2007/0287992-A1, hereinafter Diolaiti).
Regarding claim 1, Diolaiti discloses:
a member supported about a first joint (paragraphs [0039-0041]; FIG. 2, robotic arm assembly-200, yaw joint-210, pitch joint-220, and arm section-230; and FIG. 4, links-331,333,335, and distal joints-334,336);
a drive motor operably coupled to the member and configured to rotate the member about the first joint (paragraphs [0039-0041]);
a motor encoder configured to measure motor position and transmit motor position signals (paragraphs [0052-0053] and FIG. 5, proximal controllers-522,532, actuators-523,533, and encoders-524,534);
a first joint encoder disposed about the first joint, the first joint encoder configured to measure joint position and transmit position signals indicative of a pose of the member about the first joint (paragraph [0053] and FIG. 5, distal joints-334,544, and distal joint sensors-526,536); and
a controller configured to transmit control signals to the drive motor in response to receiving position signals from the first joint encoder and the motor position signals from the motor encoder (paragraphs [0057-0059] and FIG. 5, distal controllers-521,531, proximal controllers-522,532, actuators-523,533, and summing nodes-525).
Regarding claim 2, Diolaiti further discloses:
further comprising a transmission component disposed between the drive motor and the first joint to couple the member to the drive motor (paragraph [0052] and FIG. 6, distal joints-334,336, actuator-523, primary cable-600, and secondary cables-610,620).
Regarding claim 3, Diolaiti further discloses:
wherein the controller is configured to transmit control signals to overcome a friction associated with the transmission component for moving the member about the first joint (paragraph [0058]).
Regarding claim 5, Diolaiti further discloses:
wherein the drive motor is coupled to the transmission component at a second joint (paragraph [0052] and FIG. 6, distal joints-334,336, actuator-523, primary cable-600, and secondary cables-610,620).

Regarding claim 6, Diolaiti further discloses:
wherein the motor encoder is coupled to the drive motor at the second joint (paragraphs [0052-0053]; FIG. 5, distal joints-334,544, proximal controller-522,532, actuator-523,533, and encoder-524,534; and FIG. 6, distal joints-334,336, actuator-523, primary cable-600, and secondary cables-610,620).
Regarding claim 7, Diolaiti further discloses:
wherein the controller is configured to calculate a direction of the member moving about the first joint (paragraphs [0053] and [0057]; and FIG. 5, distal joints-334,544, distal controllers-521,531, and distal joint sensors-526,536).
Regarding claim 8, Diolaiti further discloses:
wherein the controller is configured to generate control signals to overcome transmission friction in response to calculating the direction of the member moving about the first joint (paragraphs [0057-0059] and FIG. 5, distal joints-334,544, Cartesian end effector controller-510, distal controllers-521,531, proximal controllers-522,532, summing nodes-525, and distal joint sensors-526,536).
Regarding claim 9, Diolaiti further discloses:
wherein the controller is configured to calculate a velocity of the member moving about the first joint (paragraphs [0050], [0053] and [0057]; and FIG. 5, distal joints-334,544, distal controllers-521,531, and distal joint sensors-526,536).
Regarding claim 10, Diolaiti further discloses:
wherein the controller is configured to generate control signals to overcome transmission friction in response to calculating the direction and the velocity of the member about the first joint (paragraphs [0050] and [0057-0059] and FIG. 5, distal joints-334,544, Cartesian end effector controller-510, distal controllers-521,531, proximal controllers-522,532, summing nodes-525, and distal joint sensors-526,536).
Regarding claim 11, Diolaiti further discloses:
receiving, at a controller, first position information of a member moving about a first joint from a joint encoder disposed about the first joint (paragraph [0053] and FIG. 5, distal joints-334,544, distal controllers-521,531, and distal joint sensors-526,536);
the member coupled to a drive motor at the first joint by a transmission component (paragraph [0052] and FIG. 6, distal joints-334,336, actuator-523, primary cable-600, and secondary cables-610,620);
receiving, at the controller, motor position information of the drive motor from a motor encoder (paragraphs [0052-0053] and FIG. 5, proximal controllers-522,532, actuators-523,533, and encoders-524,534);
calculating, at the controller, a positional error based on a difference between the first position information and the motor position information (paragraphs [0057-0059]);
calculating, at the controller, a first direction and a first velocity of the member based on the positional error and the first position information (paragraphs [0050], [0053] and [0057]; and FIG. 5, distal joints-334,544, distal controllers-521,531, and distal joint sensors-526,536); and
transmitting control signals from the controller to the drive motor to overcome transmission friction associated with the transmission component cooperating with movement of the member (paragraphs [0057-0059] and FIG. 5, distal joints-334,544, Cartesian end effector controller-510, distal controllers-521,531, proximal controllers-522,532, actuators-523,533, summing nodes-525, and distal joint sensors-526,536).




Regarding claim 12, Diolaiti further discloses:
receiving, at the controller, second position information from the joint encoder in response to the member moving about the first joint (paragraph [0053] and FIG. 5, distal joints-334,544, and distal joint sensors-526,536);
calculating, at the controller, a second direction and a second velocity of the member moving about the first joint (paragraphs [0050], [0053] and [0057]; and FIG. 5, distal joints-334,544, distal controllers-521,531, and distal joint sensors-526,536); and
comparing, at the controller, the first direction to the second direction (paragraphs [0057-0059] and FIG. 5, distal joints-334,544, distal controllers-521,531, proximal controllers-522,532, summing nodes-525, and distal joint sensors-526,536).
Regarding claim 13, Diolaiti further discloses:
further comprising transmitting control signals from the controller to move the drive motor a predetermined distance in the second direction when the first direction is different from the second direction (paragraphs [0057-0059] and FIG. 5, distal joints-334,544, Cartesian end effector controller-510, distal controllers-521,531, proximal controllers-522,532, actuators-523,533, summing nodes-525, and distal joint sensors-526,536).
Regarding claim 14, Diolaiti further discloses:
receiving, at a controller, first position information from a first joint encoder disposed about a first joint (paragraph [0053] and FIG. 5, distal joints-334,544, distal controllers-521,531, and distal joint sensors-526,536);
the first joint operably coupling a member to a drive motor (paragraph [0052] and FIG. 6, distal joints-334,336, actuator-523, primary cable-600, and secondary cables-610,620);
receiving, at the controller, motor position information of the drive motor from a motor encoder (paragraphs [0052-0053] and FIG. 5, proximal controllers-522,532, actuators-523,533, and encoders-524,534);
calculating, at the controller, a positional error based on a difference between the first position information and the motor position information (paragraphs [0057-0059]);
calculating, at the controller, a first direction of movement of the member about the first joint based on the positional error and the first position information (paragraphs [0053] and [0057]; and FIG. 5, distal joints-334,544, distal controllers-521,531, and distal joint sensors-526,536);
receiving, at the controller, second position information from the first joint encoder (paragraph [0053] and FIG. 5, distal joints-334,544, distal controllers-521,531, and distal joint sensors-526,536);
calculating, at the controller, a second direction of movement of the member about the first joint (paragraphs [0053] and [0057]; and FIG. 5, distal joints-334,544, distal controllers-521,531, and distal joint sensors-526,536); 
comparing, at the controller, the first direction of movement to the second direction of movement (paragraphs [0057-0059] and FIG. 5, distal joints-334,544, distal controllers-521,531, proximal controllers-522,532, summing nodes-525, and distal joint sensors-526,536); and
transmitting control signals from the controller to move the drive motor a predetermined distance in the first direction of movement when the first direction of movement is different from the second direction of movement (paragraphs [0057-0059] and FIG. 5, distal joints-334,544, Cartesian end effector controller-510, distal controllers-521,531, proximal controllers-522,532, actuators-523,533, summing nodes-525, and distal joint sensors-526,536).



Regarding claim 15, Diolaiti further discloses:
wherein transmitting control signals includes rotating the drive motor the predetermined distance in the first direction of movement (paragraphs [0052] and [0057-0059]); and
the drive motor coupled to a transmission component at a second joint (paragraph [0052] and FIG. 6, distal joints-334,336, actuator-523, primary cable-600, and secondary cables-610,620).
Regarding claim 16, Diolaiti further discloses:
wherein transmitting control signals includes rotating the drive motor the predetermined distance (paragraphs [0052] and [0057-0059]); and
where the predetermined distance is equal to an offset distance (paragraphs [0057-0059]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seo et al. (US-2014/0156074-A1) discloses a surgical robot. A controller is configured to calculate a friction compensation value based on the speed of the input unit in response to the input unit being in motion, generate a control signal based on the friction compensation value, and transmit the control signal to a motor configured to drive a joint.
Xu et al. (US-2019/0192239-A1) discloses a flexible surgical tool system. A controller drives the sections of the surgical robot based on a target posture of a surgical actuator, the current posture of the surgical actuator, and bending angle values of the sections of the flexible surgical tool.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667


/TAMARA L WEBER/Examiner, Art Unit 3667